COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-10-079-CV
 
IN RE GARY GEORGE STICKLES                                                RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The court
has considered relator=s petition for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relator=s petition for writ of mandamus is denied.
Relator shall pay all
costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL:  DAUPHINOT, LIVINGSTON,
and MCCOY, JJ.
 
DELIVERED:  March 29, 2010




    [1]See
Tex. R. App. P. 47.4.